Citation Nr: 1716909	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-20 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $254,232.57.


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to January 1985 and from June 1991 to December 1991. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 decision of the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) St. Paul, Minnesota Regional Office (RO) which denied waiver of recovery of an overpayment of VA benefits in the amount of $254,232.57.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014 the Board issued a decision determining that the termination of the Veteran's VA compensation benefits due to the Veteran's "fugitive felon" status was proper and that the overpayment in the amount of $254,232.57 was properly created.  The Board remanded the claim for a waiver of the overpayment for issuance of a statement of the case (SOC) on that claim.  A review of the Veteran's VBMS and Virtual VA electronic files shows that the AOJ has still not issued the required SOC with regard to the issue of waiver of the overpayment.  Accordingly, the Veteran's claim must again be remanded so that an SOC can be issued to him in this matter.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $254,232.57.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal with the submission of an appropriate substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




